Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 5, 7, 18, and 20 have been canceled. Claims 1-4, 6, and 8-19 are pending. Claims 1-4, 6, and 8-19 have been examined. Claims 1-4, 6, and 8-19 have been allowed. 

Allowable Subject Matter
Claims 1-4, 6, and 8-19 allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 14, and 19, the cited prior arts, Rabinovich et al. and Hou et al. in combination teaches:
accessing multicomponent induction (MCD and multipole sonic logging (MSL) data captured by measurement tools in a borehole extending through a subsurface formation;
calculating, using one or more computer processors, inverted biaxial anisotropy (BA) parameters by performing an iterative inversion operation on the MCT data;
performing fracture analysis, using one or more computer processors, to identify one or more fracture properties of the subsurface formation based at least in part on the MSL data and one or more of the inverted BA parameters;
operating a controlled device based at least in part on the fracture analysis,
wherein performing the fracture analysis further comprises identifying presence of a fracture in the formation by calculating a value of an identification function based on formation parameters calculated from the MCI and MSL data; 

but they either alone or in combination do not teach:
determining if the value of the identification function meets a threshold value; and
based upon the determination, identifying the presence of a fracture in the formation;
	in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148